DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method of maneuvering an autonomous vehicle, the method comprising: receiving, by one or more processors, information identifying a client computing device of a user, a first location and a destination location, wherein the first location and the destination location are provided by the user's client computing device: accessing, by the one or more processors, map information from memory; generating, by the one or more processors, a route for a trip from the first location to the destination location using the accessed map information, the route including a plurality of lane segments; identifying, by the one or more processors, all relevant no-go regions for the destination location, wherein the no-go regions correspond to one or more of the plurality of lane segments where the autonomous vehicle is not able to travel in an autonomous mode; generating, by the one or more processors, a filtered map region by removing the relevant no-go regions from the map information; and maneuvering, by the one or more processors, the autonomous vehicle to pick up the user at the first location and transport the user to the destination location based on the filtered map region to avoid traveling on the one or more of the plurality of lane segments that correspond to the no-go regions.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 9, A system for maneuvering an autonomous vehicle, the system comprising one or more processors configured to: receive information identifying a client computing device of a user, a first location and a destination location, wherein the first location and the destination location are provided by the user's client computing device; access map information from memory; generate a route for a trip from the first location to the destination location using the accessed map information, the route including a plurality of lane segments; identify all relevant no-go regions for the destination location, wherein the no-go regions correspond to one or more of the plurality of lane segments where the autonomous vehicle is not able to travel in an autonomous mode; generate a filtered map region by removing the relevant no-go regions from the map information; and maneuvering the autonomous vehicle to pick up the user at the first location and transport the user to the destination location based on the filtered map region to avoid traveling on the one or more of the plurality of lane segments that correspond to the no-go regions.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 18, A non-transitory, computer readable medium on which instructions are stored, the instructions, when executed by one or more processors, cause the one or more processors to perform a method, the method comprising: receiving information identifying a client computing device of a user, a first location and a destination location. wherein the first location and the destination location are provided by the user's client computing device; accessing map information from memory; generating a route for a trip from the first location to the destination location using the accessed map information, the route including a plurality of lane segments; identifying all relevant no-go regions for the destination location, wherein the no-go regions correspond to one or more of the plurality of lane segments where an autonomous vehicle is not able to travel in an autonomous mode; generating a filtered map region by removing the relevant no-go regions from the map information; and maneuvering the autonomous vehicle to pick up the user at the first location and transport the user to the destination location based on the filtered map region to avoid traveling on the one or more of the plurality of lane segments that correspond to the no-go regions.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666